ORDER
PER CURIAM.
Defendant appeals from conviction of second degree robbery. Section 569.030 R.S.Mo. 1986. This appeal has been consolidated with his appeal from the denial of a Rule 29.15 motion for post-conviction relief, after an evidentiary hearing. Rule 29.-15(1).
The judgment of conviction is affirmed. Rule 30.25(b).
The appeal from the denial of post-conviction relief is dismissed for failing to raise any issues with respect thereto. State v. Gillispie, 790 S.W.2d 519, 520 (Mo.App.1990); State v. Mayo, 784 S.W.2d 897 (Mo.App.1990).